                Case 1:13-bk-12173
0530-4B-EPIEXX-00006077-17518                Doc 58      Filed 02/27/19 Entered 02/27/19 09:54:32                       Desc
                                                              Page 1 of 3
                               UNITED STATES BANKRUPTCY COURT
                                                    DISTRICT OF RHODE ISLAND


In re: DAVID M. IDEN                                                                                     Case No.: 13-12173
       KRISTIN KING IDEN
               Debtor(s)

                    CHAPTER 13 STANDING TRUSTEE'S FINAL REPORT AND ACCOUNT
John Boyajian, chapter 13 trustee, submits the following Final Report and Account of the administration of the estate pursuant to 11
U.S.C. Section 1302(b)(1). The trustee declares as follows:

1) The case was filed on 08/15/2013.
2) The plan was confirmed on 12/11/2013.
3) The plan was modified by order after confirmation pursuant to 11 U.S.C Section 1329 on NA.
4) The trustee filed action to remedy default by the debtor in performance under the plan on NA.
5) The case was completed on 09/07/2018.
6) Number of months from filing or conversion to last payment: 61.
7) Number of months case was pending: 66.
8) Total value of assets abandoned by court order: NA.
9) Total value of assets exempted: NA.
10) Amount of unsecured claims discharged without full payment: 405,145.81.
11) All checks distributed by the trustee relating to this case have cleared the bank.

 Receipts:
       Total paid by or on behalf of the debtor:           $70,180.00
       Less amount refunded to debtor:                        $580.00
 NET RECEIPTS:                                                                  $69,600.00

 Expenses of Administration:
       Attorney's Fees Paid Through The Plan:                                  $4,000.00
       Court Costs:                                                                 $.00
       Trustee Expenses and Compensation:                                      $3,873.12
       Other:                                                                       $.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                 $7,873.12

 Attorney fees paid and disclosed by debtor:                    $.00




 Scheduled Creditors:
Creditor                                                      Claim             Claim              Claim        Principal            Interest
Name                                        Class             Scheduled         Asserted           Allowed      Paid                 Paid
A&P LANDSCAPING CO.                         Unsecured            7,000.00        7,000.00          7,000.00         130.77                  .00
ACADEMY COLLECTION SERVICE, INC. Unsecured                              NA             NA               NA              .00                 .00
ACCOUNT RECOVERY SERVICE                    Unsecured                   NA             NA               NA              .00                 .00
ALLIANCE ONE                                Unsecured                   NA             NA               NA              .00                 .00
AMER. INFOSOURCE FOR MIDLAND                Unsecured            1,249.00        1,249.33          1,249.33          23.34                  .00
AMERICAN GENERAL FINANCE                    Unsecured            2,820.59              NA               NA              .00                 .00
AMERICAN INFOSOURCE                         Unsecured              694.98          264.11           264.11             4.94                 .00
AMERICAN INFOSOURCE                         Unsecured                   NA          75.87            75.87             1.41                 .00
ANTIO, LLC                                  Unsecured           15,109.46       15,109.46       15,109.46           282.26                  .00
APPLEBAUM LAW OFFICE                        Unsecured                   NA             NA               NA              .00                 .00
ARROW FINANCIAL SERVICES                    Unsecured                   NA             NA               NA              .00                 .00
ASSET ACCEPTANCE LLC                        Unsecured            2,675.76        2,706.63          2,706.63          50.56                  .00
BANK OF NEWPORT                             Unsecured           11,395.00              NA               NA              .00                 .00
Page 1 of 3                                                                                                      UST Form 101-13-FR-S (9/1/2009)
                Case 1:13-bk-12173
0530-4B-EPIEXX-00006077-17518        Doc 58        Filed 02/27/19 Entered 02/27/19 09:54:32          Desc
                                                        Page 2 of 3
                           UNITED STATES BANKRUPTCY COURT
                                                DISTRICT OF RHODE ISLAND


In re: DAVID M. IDEN                                                                   Case No.: 13-12173
       KRISTIN KING IDEN
               Debtor(s)

                   CHAPTER 13 STANDING TRUSTEE'S FINAL REPORT AND ACCOUNT
 Scheduled Creditors:
Creditor                                              Claim         Claim        Claim        Principal           Interest
Name                                 Class            Scheduled     Asserted     Allowed      Paid                Paid
CAPITAL ONE BANK USA NA              Unsecured           8,339.00    8,601.70    8,601.70        160.69                  .00
CAPITAL ONE BANK USA NA              Unsecured           5,932.43    5,570.25    5,570.25        104.06                  .00
CARRINGTON MORTGAGE SERVICES, LLC
                               Secured                 424,584.83   55,261.16   55,261.16     55,261.16                  .00
CAVALRY PORTFOLIO SERVICES LLC       Unsecured           7,711.00    8,121.47    8,121.47        151.72                  .00
CHASE                                Unsecured           3,024.78          NA         NA             .00                 .00
CHASE                                Unsecured          12,340.43          NA         NA             .00                 .00
CITI BANK                            Unsecured           8,461.00          NA         NA             .00                 .00
CITIBANK USA, NA                     Unsecured           2,470.00          NA         NA             .00                 .00
CITIZENS BANK                        Unsecured            955.52           NA         NA             .00                 .00
CITIZENS BANK                        Unsecured            419.00           NA         NA             .00                 .00
COX COMMUNICATIONS                   Unsecured            505.82           NA         NA             .00                 .00
ED FINANCIAL SERVICES                Unsecured          56,803.00          NA         NA             .00                 .00
EDWIN W. WHITFORD, SR.               Unsecured           5,000.00          NA         NA             .00                 .00
ENHANCED RECOVERY CORPORATION Unsecured                       NA           NA         NA             .00                 .00
EXETER FUEL                          Unsecured           1,840.15    2,818.85         .00            .00                 .00
FIDELITY INVSTMNTS INSTITUTIONAL OPUnsecured            11,229.02          NA         NA             .00                 .00
GAP                                  Unsecured           1,813.00          NA         NA             .00                 .00
GE CAPITAL                           Unsecured           1,150.00          NA         NA             .00                 .00
IC SYSTEMS INC                       Unsecured                NA           NA         NA             .00                 .00
JEFFERSON CAPITAL SYSTEMS, LLC       Unsecured            232.09      232.09      232.09            4.33                 .00
KLR & CO., LTD.                      Unsecured           1,008.00          NA         NA             .00                 .00
LANE BRYANT                          Unsecured            518.00           NA         NA             .00                 .00
LIFE SPAN MEDICAL                    Unsecured           6,107.00          NA         NA             .00                 .00
LVNV FUNDING LLC                     Unsecured          13,845.85    8,225.49    8,225.49        153.66                  .00
LVNV FUNDING LLC                     Unsecured           2,974.88    2,562.88    2,562.88         47.88                  .00
LVNV FUNDING LLC                     Unsecured            594.00       91.61       91.61            1.71                 .00
LVNV FUNDING LLC                     Unsecured                NA      805.69      805.69          15.05                  .00
LVNV FUNDING LLC                     Unsecured           2,094.00    1,251.80    1,251.80         23.39                  .00
NATIONAL GRID                        Unsecured           1,900.00    1,528.56    1,528.56         28.55                  .00
NBK ENCYCLOPEDIA                     Unsecured            232.09           NA         NA             .00                 .00
NLC INSURANCE COMPANIES              Unsecured           2,677.00          NA         NA             .00                 .00
NORWEST FINANCIAL                    Unsecured              24.00          NA         NA             .00                 .00
PORTFOLIO RECOVERY ASSOC LLC         Unsecured           4,605.00    3,685.45    3,685.45         68.85                  .00
PORTFOLIO RECOVERY ASSOC LLC         Unsecured                NA           NA         NA             .00                 .00
RHODE ISLAND HOSPITAL                Unsecured            100.00           NA         NA             .00                 .00
STATE OF RHODE ISLAND                Priority            2,574.79     100.07      100.07         100.07                  .00
STATE OF RHODE ISLAND                Unsecured                NA      396.84      396.84            7.42                 .00
TD BANK USA, N.A.                    Unsecured           4,479.00    5,572.84    5,572.84        104.11                  .00
TD BANK USA, N.A.                    Unsecured           1,619.00          NA         NA             .00                 .00
TOWN OF NORTH KINGSTOWN              Unsecured                NA           NA         NA             .00                 .00

Page 2 of 3                                                                                   UST Form 101-13-FR-S (9/1/2009)
                Case 1:13-bk-12173
0530-4B-EPIEXX-00006077-17518              Doc 58       Filed 02/27/19 Entered 02/27/19 09:54:32                       Desc
                                                             Page 3 of 3
                               UNITED STATES BANKRUPTCY COURT
                                                     DISTRICT OF RHODE ISLAND


In re: DAVID M. IDEN                                                                                     Case No.: 13-12173
       KRISTIN KING IDEN
               Debtor(s)

                    CHAPTER 13 STANDING TRUSTEE'S FINAL REPORT AND ACCOUNT
 Scheduled Creditors:
Creditor                                                     Claim                Claim           Claim         Principal           Interest
Name                                      Class              Scheduled            Asserted        Allowed       Paid                Paid
TOWN OF NORTH KINGSTOWN                   Unsecured               419.15                NA              NA             .00                 .00
TOYOTA MOTOR CREDIT CORP                  Secured              23,270.00          23,270.38             .00            .00                 .00
US DEPT OF EDUCATION                      Unsecured            68,130.00          68,596.24      68,596.24       1,281.47                  .00
US DEPT. OF EDUCATION                     Unsecured          126,403.00          134,831.10     134,831.10       2,478.79                  .00
US TREASURY                               Priority              1,140.38           1,240.38       1,240.38       1,240.38                  .00
US TREASURY                               Unsecured                16.71                NA              NA             .00                 .00
US TREASURY                               Unsecured                  NA               16.71           16.71            .31                 .00
WOMAN AND INFANTS                         Unsecured                20.00                NA              NA             .00                 .00
WOODS HEATING SERVICE INC.                Unsecured             1,962.85                NA              NA             .00                 .00
YALE MEDICAL GROUP                        Unsecured               684.00                NA              NA             .00                 .00

 Summary of Disbursements to Creditors:                                                           Claim         Principal           Interest
                                                                                                  Allowed       Paid                Paid
 Secured Payments:
     Mortgage Ongoing:                                                                                 .00            .00                  .00
     Mortgage Arrearage:                                                                         55,261.16      55,261.16                  .00
     Debt Secured by Vehicle:                                                                          .00            .00                  .00
     All Other Secured:                                                                                .00            .00                  .00
 TOTAL SECURED:                                                                                  55,261.16      55,261.16                  .00

 Priority Unsecured Payments:
     Domestic Support Arrearage:                                                                       .00            .00                  .00
     Domestic Support Ongoing:                                                                         .00            .00                  .00
     All Other Priority:                                                                          1,340.45       1,340.45                  .00
 TOTAL PRIORITY:                                                                                  1,340.45       1,340.45                  .00

 GENERAL UNSECURED PAYMENTS:                                                                    276,496.12       5,125.27                  .00

 Disbursements:
       Expenses of Administration:                                                               $7,873.12
       Disbursements to Creditors:                                                              $61,726.88
 TOTAL DISBURSEMENTS:                                                                                                            $69,600.00

   12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009, the estate has been fully administered, the
   foregoing summary is true and complete, and all administrative matters for which the trustee is responsible have been completed.
   The trustee requests a final decree be entered that discharges the trustee and grants such other relief as may be just and proper.


                  Date:   02/19/2019                                       By:     /s/John Boyajian
                                                                                   Trustee
           STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
           exemption 5 C.F.R. Section 1320.4(a)(2) applies.




Page 3 of 3                                                                                                     UST Form 101-13-FR-S (9/1/2009)
